El Juez Asociado Señor Aldrey,
emitió la opinión del tribunal.
Eu esta apelación interpuesta contra la sentencia dictada en el pleito se nos fia presentado moción por la apelante soli-*127citando que ordenemos a la corte inferior nos envíe origina-les ciertos documentos que están copiados en la transcrip-ción de evidencia hecha por el taquígrafo. La parte apelada no tiene inconveniente en que esos documentos vengan ori-ginales ante nosotros annqne estima que no son necesarios. Igual petición hicieron los apelantes en la corte sentencia-dora cuando se trataba de la aprobación de la transcripción hecha por el taquígrafo para la apelación contra la senten-cia, pero ese tribunal la negó fundándose en que tales docu-mentos estaban copiados en la expresada transcripción. Contra esta resolución se interpuso apelación en la que han sido remitidos a este tribunal dichos documentos originales, se-gún manifiestan los recurrentes.
 La regla 40 b de las de este Tribunal Supremo dice lo siguiente:
“Guando a discreción de la corte sentenciadora sea necesario para una correcta inteligencia y resolución de cualquier causa o cuestión envuelta en la misma que algún mapa, documento original, o exhibit de cualquier clase, que no sea susceptible de representarse por me-dio de copia, fotografía, o de otro modo, sea presentado al examen e inspección de esta Corte, se hará una descripción del mismo en la relación de hechos o pliego de excepciones, y el secretario de la corte inferior, después de autenticar dicho mapa o documento original, o exhibit, bajo su firma y sello de la corte, remitirá el mismo al Secretario de este Tribunal, haciendo constar que se ha hecho parte de los autos de dicha causa.”
Esa regla hace discrecional en la corte sentenciadora dis-poner que se envíen originales a esta Corte Suprema docu-mentos que no sean susceptibles de copia. Los documentos que se nos pide que ordenemos se nos remitan han sido co-piados en la transcripción de evidencia, pero si a pesar de esto son necesarios originales en este tribunal, es cuestión que no podemos resolver ahora porque no están ante noso-tros en este asunto para poder tener en cuenta su natura-leza. Se hallan en otra apelación y allí es donde quizás puede ser resuelto si deben ser enviados originales o no.

La moción debe ser desestimada.